[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
"MEMORANDUM OF DECISION ON PLAINTIFFS' MOTION OF ATTORNEYS FEES AND REIMBURSABLE EXPENSES"
The plaintiffs in these two class action cases have filed the above-captioned motion on October 31, 1991. It alleges, inter alia, that the total amount of attorneys fees and reimbursable expenses due the plaintiffs in these cases as of October 31, 1991 is $146,041.47  (On Hundred Forty-Six Thousand Forty-One Dollars and Forty Seven Cents). This Court heard this motion at which time counsel for the defendants stated that they had no objection to the defendants issuing a check in the amount of $146,041.47 payable to Carmody  Torrance as attorneys for the plaintiffs in these two cases. This payment would reduce the June 28, 1991 judgment of this court against the defendants in these two cases by that amount, i.e. $146,014.17.
Accordingly, it is ordered that the defendants pay over the sum of $146,014.17 to Carmody  Torrance as attorneys for the plaintiffs.
The Court takes no action on any other portion of the motion.
Arthur H. Healey State Trial Referee